 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 1 of 20




IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                       (Northern Division)

ESTATE OF EMANUEL DAVID JOSHUA OATES)
c/o SHAMAIAH MANRIQUEZ, PERSONAL    )
REPRESENTATIVE                      )
2501 Pico Boulevard #328            )
Santa Monica, California 90405      )
                                    )
                                    )
SERVE:                              )
    RICHARD L. ADAMS, III, ESQUIRE )
    O’BYRNE LAW, LLC                )
    30 E. Padonia Road Suite 306    )
    Timonium, Maryland 21093        )
    Resident Agent for the Estate   )
                                    )
          Plaintiff                 )
                                    )
     v                              )
                                    )
OFFICER FIRST CLASS SANDS           )
Woodlawn Precinct                   )
6424 Windsor Mill Road              )
Gwynn Oak, Maryland 21207           )
                                    )
          And                       )
                                    )
OFFICER FIRST CLASS WAUGH           )
Woodlawn District                   )
6424 Windsor Mill Road              )
Gwynn Oak, Maryland 21207           )
                                    )
          Defendants                )

                                COMPLAINT

     Plaintiff, Estate of Emanuel David Joshua Oates, through

its personal representative, Shamaiah Manriquez, and through

counsel, hereby files this suit against Defendants Officer First

Class Sands, and Officer First Class Waugh, pursuant to Title 42

U.S.C. Section 1983 and the Fourth Amendment to the United
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 2 of 20




States Constitution and states as follows:

     Facts Common to All Counts

     1.    Federal jurisdiction exists in this case as the

Complaint asserts an original federal cause of action under

Title 42 U.S.C. Section 1983.

     2.   Venue is proper in Maryland as Maryland was the

location where all events alleged in the Complaint occurred.

     3.   Plaintiff substantially complied with the Local

Government Tort Claims Act, though such compliance is

unnecessary in an action such as this one which asserts only

claims under Title 42 U.S.C. Section 1983 and the Fourth

Amendment to the United States Constitution.

     4.   On or about February 19, 2019, Officer Sands and Waugh

were both performing their police duties under color of state

law within the course and scope of their employment with the

Baltimore County Police Department.

     5.   At the same time, Emanuel David Joshua Oates had left a

store and was walking along a nearby street when approached by

various officers from the Baltimore County Police Department

including the Defendants.

     6.   One of the officers attempted upon seeing Mr. Oates a

Terry stop on the basis of reasonable, articulable suspicion

that Mr. Oates had been involved in shoplifting at the store he
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 3 of 20




just left.

     7.    When Mr. Oates encountered the officer, he showed a

receipt and attempted to keep walking.

     8.    At that point, officers attempted a Terry stop which

frightened Mr. Oates, who then ran.

     9.    During all of the events alleged in this Complaint, Mr.

Oates was under severe, mental disturbance and strain from pre-

existing psychological issues.

     10.     The Baltimore County Officers, including the

Defendants chased Mr. Oates as he ran towards the Aldi Food

Market at Liberty Court Shopping Center.

     11.     Mr. Oates then ran into the Aldi and was quickly

cornered by at least four officers, including both Defendants

Waugh and Sand.

     12.     Upon cornering Mr. Oates, all four police officers

drew their firearms, and no effort was made to distance or

otherwise dissuade Mr. Oates from resisting being taken into

custody through the use of nonlethal methods such as tasering,

pepper spray, batons, and other non-lethal methods.

     13. While cornered in Aldi, Mr. Oates made several

statements regarding his own religious belief and prayed out

loud in front of the officers.

     14.     As Mr. Oates slowly started walking toward the store’s
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 4 of 20




door, which brought him closer to one of the officers, while

still out of the range in which Mr. Oates would be able to

initiate physical contact with the Officers, he was shot dead by

one or both of the Defendants.

     15.   Under the totality of the circumstances the officers

used excessive force in violation of 42 U.S.C. Section 1983 and

the Fourth Amendment, as it was objectively unreasonable to

attempt to subdue Mr. Oates through firearms only when nonlethal

methods for securing his compliance were available including but

not limited to tasering, use of pepper spray, use of batons, and

waiting for backup with psychological or medical training to

attempt to de-escalate the situation.



                              COUNT I.
               Officer Waugh - 42 U.S.C. Section 1983
                 Fourth Amendment - Excessive Force

     The Plaintiff adopts and incorporates each and every

allegation above as if fully stated herein.

     16.   Defendant Officer First Class Waugh engaged in

activities that violated Plaintiff’s rights as protected under

the Fourth Amendment, specifically by using objectively

unreasonable force in shooting Mr. Oates to death.

     17.   By the actions detailed herein, including, but not

limited to: using excessive force, Defendant Waugh deprived
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 5 of 20




Plaintiff of his rights under the Constitution including, but

not limited to, freedom from excessive force; freedom from

deprivation of liberty without due process of law; freedom from

abusive power by law enforcement officers; and freedom from

summary punishment.

     18.   Plaintiff has a right to be from the use of excessive

and unnecessary physical force to his person by the police.

This right was denied Plaintiff when Defendant Officer First

Class Waugh knowingly used greater force than was objectively

reasonable and necessary under the circumstances in effectuating

what would have been an arrest for a minor misdemeanor charge

that was in dispute given the fact that Mr. Oates had a receipt

for merchandise from the store he allegedly took things from.

This right was further denied when Officer First Class Waugh

shot Mr. Oates under circumstances where Mr. Oates did not pose

a physical threat to any person, was easily capable of being

subdued using nonlethal force such as pepper spray, and tasering

and was otherwise in a state of acute mental distress which

could have been alleviated by calling medical personnel to the

scene to attempt to de-escalate it.

     19.   The Plaintiff has a protected property and liberty

interest in his freedom, his ability to exercise free will and

domain of his person, his ability to be free from unlawful and
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 6 of 20




unwelcome abuse and attack by police, and his ability to live

his life without summary punishment and abuse.

     20.   Defendant Waugh deprived Mr. Oates of numerous

protected property and liberty interest protected by the Fourth

Amendment to the United States Constitution, all while acting

under color of State law and in the course and scope of his

employment with Baltimore County as a police officer.

Plaintiff’s rights were denied when Defendant officers refused

to use appropriate force to obtain compliance with their orders

and instead shot Mr. Oates to death.

     21.   The Plaintiff was afforded less process than was due

under the law by Defendant Waugh in depriving him of the rights

stated above.

     22.   By the actions detailed above, Defendant Waugh

deprived Plaintiff of his constitutional rights, including, but

not limited to, freedom from abuse of power by those acting

under color of state law and authority, freedom from excessive

force by those acting under color of state law and authority.

     23.   At all times relative hereto, Defendant Waugh acted

under color of state law and in a manner that was not

objectively reasonable. Defendant Waugh had a duty to insure

that he used solely the amount of force necessary to effectuate

an arrest or Terry stop if probable cause existed for such
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 7 of 20




actions.

     24.   Defendant Waugh was deliberately indifferent to

Plaintiff’s safety and rights.

     25.   As a direct and proximate result of the aforesaid

conduct, actions and inactions of Defendant Waugh, Plaintiff was

caused to suffer permanent physical injuries leading to death,

mental anguish, humiliation, loss of enjoyment of life,

inability to perform and do normal activities, economic damages

including, but not limited to, past and future medical bills and

expenses, past and future lost time and wages, past and future

earning capacity, all to the great detriment of the Plaintiff.

     Wherefore, demands judgment against Defendant Waugh in the

amount of $5,000,000.00.

                                COUNT II.
                 (Shamaiah Manriquez v. Officer Waugh)
                             Wrongful Death

     The Plaintiff, Shamaiah Manriquez, adopts and incorporates

by reference the allegations in all the aforementioned

paragraphs.

     26.   Shamaiah Manriquez is the sister of Emanuel Oates, and

therefore is a proper wrongful death beneficiary under the

Maryland Code.

     27. At all times relevant Officer Waugh was employed by the

Baltimore County as a police officer, and acted under color of
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 8 of 20




State law and within the course and scope of his employment.

     28.     Officer Waugh deprived Mr. Oates of his life by using

excessive and objectively unreasonable force by shooting him

when non-lethal methods were both called for and reasonably

available.

     29.     Officer Waugh deprived Mr. Shand of his rights with

actual or implied malice, using excessive force resulting in Mr.

Oates being shot to death.      This excessive force violated Mr.

Oates’ rights under the Fourth Amendment to the United States

Constitution.

     30.     At the time Mr. Oates was shot he did not pose a

realistic danger to the safety of anyone around him, and was in

fact in a state of emotional disturbance which could have been

easily calmed given the right tactics, procedures or a call to

the medical unit.

     31.     No objectively reasonable person in a position of

Officer Waugh could have perceived that Mr. Oates was a

realistic danger to anyone.

     32.     The shooting of Mr. Oates was not privileged or

otherwise justified and constituted the use of excessive force.

     33.     As a result of Mr. Oates’ wrongful death, Shamaiah

Manriquez has sustained pecuniary loss, economic damages and

loss, emotional and mental pain and anguish, pain and suffering,
 Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 9 of 20




loss of society, loss of companionship, loss of comfort, loss of

protection, loss of attention, loss of life, loss of counsel,

loss of training, loss of guidance, loss of education and loss

of the company of a loved one.

     34.     This complaint is timely filed within three years

after the death of Mr. Oates pursuant to Section 3-904(g) of the

Courts and Judicial Proceedings Article of the Maryland Code

Annotated.

     Wherefore, Shamaiah Manriquez prays for judgment against

Defendant Waugh, in the amount of $5,000,000.00.



                              COUNT III.
           (Estate OF Shamaiah Manriquez v. Officer Waugh)
                           Survival Action

     Plaintiff adopts and incorporates by reference, all the

above allegations as if fully stated herein.

     35. Shamaiah Manriquez is a personal representative of the

Estate of Emanuel Oates, having been duly appointed by the

Register of Wills in Prince George’s County, Maryland.

     36.     Shamaiah Manriquez as personal representative of the

Estate of Emanuel Oates, brings a survival action pursuant to

Section 7-401 of the Estates and Trust Article of the Annotated

Code of Maryland and brings claim for the conscious pain,

suffering, anguish, reasonable and necessary medical expenses,
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 10 of 20




inconvenience and discomfort, the amount of money that

Plaintiff’s decedent would have accumulated over the normal

expected life time, and other economic and non-economic

expenses, losses and damages sustained by Plaintiff’s decedent,

as allowed, under the Maryland Survival Statute.

     37.   As a direct and proximate result of the negligent,

gross and negligent and objectively excessive forceful actions

of the defendant as set forth in the paragraphs above for which

Mr. Oates would have been able to maintain an action against

defendant had he lived, Ms. Manriquez brings claim in his name

under the survival statute.

     38.   At all relevant times, Officer Waugh was employed by

the Baltimore County as a police officer and acted under color

of State law and within the course and scope of his employment.

     39.   Officer Waugh deprived Mr. Oates of his life by using

excessive and objectively unreasonable force in shooting Mr.

Oates under circumstances that did not justify that level of

force.

     40.   At the time he was shot by Officer Waugh, Mr. Oates

did not pose a threat to any person around him.

     41.   The shooting of Mr. Oates was not privileged or

otherwise justified and constituted excessive force by Officer

Waugh acting under color of State law.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 11 of 20




     42.   As an actual and proximate result of the above

wrongful acts, Plaintiff is entitled to:

     a) decedent’s emotional and physical pain and suffering;

     b) decedent’s total estimated future earning power less his

estimated costs of personal maintenance in support as

beneficiary;

     c) decedent’s loss of retirement or Social Security income;

     d) decedent’s other financial losses suffered as a result

of his death;

     e) decedent’s loss of pleasure and enjoyment of life;

     f) such other damages as are recoverable in a survival

action.

     43.   Emanuel Oates sustained all of the above mentioned

losses as a direct and proximate result of Defendant Waugh’s use

of excessive force in violation of the Fourth Amendment of the

United States Constitution. An actual and proximate result of

Defendant’s use of excessive force, Emanuel Oates lost his life.

     Wherefore, the Estate of Emanuel Oates, through its

personal representative, prays for judgment against Defendant

City of Hyattsville in the amount of $5,000,000.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 12 of 20




                             COUNT IV.
              Officer Sands - 42 U.S.C. Section 1983
                Fourth Amendment - Excessive Force

     The Plaintiff adopts and incorporates each and every

allegation above as if fully stated herein.

     44.   Defendant Officer First Class Sands engaged in

activities that violated Plaintiff’s rights as protected under

the Fourth Amendment, specifically by using objectively

unreasonable force in shooting Mr. Oates to death.

     45.   By the actions detailed herein, including, but not

limited to: using excessive force, Defendant Sands deprived

Plaintiff of his rights under the Constitution including, but

not limited to, freedom from excessive force; freedom from

deprivation of liberty without due process of law; freedom from

abusive power by law enforcement officers; and freedom from

summary punishment.

     46.   Plaintiff has a right to be from the use of excessive

and unnecessary physical force to his person by the police.

This right was denied Plaintiff when Defendant Officer First

Class Sands knowingly used greater force than was objectively

reasonable and necessary under the circumstances in effectuating

what would have been an arrest for a minor misdemeanor charge

that was in dispute given the fact that Mr. Oates had a receipt

for merchandise from the store he allegedly took things from.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 13 of 20




This right was further denied when Officer First Class Sands

shot Mr. Oates under circumstances where Mr. Oates did not pose

a physical threat to any person, was easily capable of being

subdued using nonlethal force such as pepper spray, and tasering

and was otherwise in a state of acute mental distress which

could have been alleviated by calling medical personnel to the

scene to attempt to de-escalate it.

     47.   The Plaintiff has a protected property and liberty

interest in his freedom, his ability to exercise free will and

domain of his person, his ability to be free from unlawful and

unwelcome abuse and attack by police, and his ability to live

his life without summary punishment and abuse.

     48.   Defendant Sands deprived Mr. Oates of numerous

protected property and liberty interest protected by the Fourth

Amendment to the United States Constitution, all while acting

under color of State law and in the course and scope of his

employment with Baltimore County as a police officer.

Plaintiff’s rights were denied when Defendant officers refused

to use appropriate force to obtain compliance with their orders

and instead shot Mr. Oates to death.

     49.   The Plaintiff was afforded less process than was due

under the law by Defendant Sands in depriving him of the rights

stated above.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 14 of 20




     50.   By the actions detailed above, Defendant Sands

deprived Plaintiff of his constitutional rights, including, but

not limited to, freedom from abuse of power by those acting

under color of state law and authority, freedom from excessive

force by those acting under color of state law and authority.

     51.   At all times relative hereto, Defendant Sands acted

under color of state law and in a manner that was not

objectively reasonable. Defendant Sands had a duty to insure

that he used solely the amount of force necessary to effectuate

an arrest or Terry stop if probable cause existed for such

actions.

     52.   Defendant Sands was deliberately indifferent to

Plaintiff’s safety and rights.

     53.   As a direct and proximate result of the aforesaid

conduct, actions and inactions of Defendant Sands, Plaintiff was

caused to suffer permanent physical injuries leading to death,

mental anguish, humiliation, loss of enjoyment of life,

inability to perform and do normal activities, economic damages

including, but not limited to, past and future medical bills and

expenses, past and future lost time and wages, past and future

earning capacity, all to the great detriment of the Plaintiff.

     Wherefore, demands judgment against Defendant Sands in the

amount of $5,000,000.00.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 15 of 20




                                COUNT V.
                 (Shamaiah Manriquez v. Officer Sands)
                             Wrongful Death

     The Plaintiff, Shamaiah Manriquez, adopts and incorporates

by reference the allegations in all the aforementioned

paragraphs.

     54.     Shamaiah Manriquez is the sister of Emanuel Oates, and

therefore is a proper wrongful death beneficiary under the

Maryland Code.

     55. At all times relevant Officer Sands was employed by the

Baltimore County as a police officer, and acted under color of

State law and within the course and scope of his employment.

     56.     Officer Sands deprived Mr. Oates of his life by using

excessive and objectively unreasonable force by shooting him

when non-lethal methods were both called for and reasonably

available.

     57.     Officer Sands deprived Mr. Shand of his rights with

actual or implied malice, using excessive force resulting in Mr.

Oates being shot to death.     This excessive force violated Mr.

Oates’ rights under the Fourth Amendment to the United States

Constitution.

     58.     At the time Mr. Oates was shot he did not pose a

realistic danger to the safety of anyone around him, and was in

fact in a state of emotional disturbance which could have been
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 16 of 20




easily calmed given the right tactics, procedures or a call to

the medical unit.

     59.     No objectively reasonable person in a position of

Officer Sands could have perceived that Mr. Oates was a

realistic danger to anyone.

     60.     The shooting of Mr. Oates was not privileged or

otherwise justified and constituted the use of excessive force.

     61.     As a result of Mr. Oates’ wrongful death, Shamaiah

Manriquez has sustained pecuniary loss, economic damages and

loss, emotional and mental pain and anguish, pain and suffering,

loss of society, loss of companionship, loss of comfort, loss of

protection, loss of attention, loss of life, loss of counsel,

loss of training, loss of guidance, loss of education and loss

of the company of a loved one.

     62.     This complaint is timely filed within three years

after the death of Mr. Oates pursuant to Section 3-904(g) of the

Courts and Judicial Proceedings Article of the Maryland Code

Annotated.

     Wherefore, Shamaiah Manriquez prays for judgment against

Defendant Sands, in the amount of $5,000,000.00.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 17 of 20




                              COUNT VI.
           (Estate OF Shamaiah Manriquez v. Officer Sands)
                           Survival Action

     Plaintiff adopts and incorporates by reference, all the

above allegations as if fully stated herein.

     63. Shamaiah Manriquez is a personal representative of the

Estate of Emanuel Oates, having been duly appointed by the

Register of Wills in Prince George’s County, Maryland.

     64.   Shamaiah Manriquez as personal representative of the

Estate of Emanuel Oates, brings a survival action pursuant to

Section 7-401 of the Estates and Trust Article of the Annotated

Code of Maryland and brings claim for the conscious pain,

suffering, anguish, reasonable and necessary medical expenses,

inconvenience and discomfort, the amount of money that

Plaintiff’s decedent would have accumulated over the normal

expected life time, and other economic and non-economic

expenses, losses and damages sustained by Plaintiff’s decedent,

as allowed, under the Maryland Survival Statute.

     65.   As a direct and proximate result of the negligent,

gross and negligent and objectively excessive forceful actions

of the defendant as set forth in the paragraphs above for which

Mr. Oates would have been able to maintain an action against

defendant had he lived, Ms. Manriquez brings claim in his name

under the survival statute.
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 18 of 20




     66.   At all relevant times, Officer Sands was employed by

the Baltimore County as a police officer and acted under color

of State law and within the course and scope of his employment.

     67.   Officer Sands deprived Mr. Oates of his life by using

excessive and objectively unreasonable force in shooting Mr.

Oates under circumstances that did not justify that level of

force.

     68.   At the time he was shot by Officer Sands, Mr. Oates

did not pose a threat to any person around him.

     69.   The shooting of Mr. Oates was not privileged or

otherwise justified and constituted excessive force by Officer

Sands acting under color of State law.

     70.   As an actual and proximate result of the above

wrongful acts, Plaintiff is entitled to:

     a) decedent’s emotional and physical pain and suffering;

     b) decedent’s total estimated future earning power less his

estimated costs of personal maintenance in support as

beneficiary;

     c) decedent’s loss of retirement or Social Security income;

     d) decedent’s other financial losses suffered as a result

of his death;

     e) decedent’s loss of pleasure and enjoyment of life;

     f) such other damages as are recoverable in a survival
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 19 of 20




action.

     71.   Emanuel Oates sustained all of the above mentioned

losses as a direct and proximate result of Defendant Sands’ use

of excessive force in violation of the Fourth Amendment of the

United States Constitution. An actual and proximate result of

Defendant’s use of excessive force, Emanuel Oates lost his life.

     Wherefore, the Estate of Emanuel Oates, through its

personal representative, prays for judgment against Defendant

City of Hyattsville in the amount of $5,000,000.



                                       Respectfully submitted,

                                       RENSIN & ROSENSTEIN, LLP

                                       /s/__________________________
                                       DARRAGH L. INMAN (27163)
                                       Rensin & Rosenstein, LLP
                                       6200 Baltimore Avenue Ste.400
                                       Riverdale, Maryland 20737
                                       (301) 864-4200
                                       inman@r-rlaw.com
Case 1:20-cv-02074-SAG Document 1 Filed 07/16/20 Page 20 of 20




                              JURY DEMAND

     Plaintiff, through counsel, requests a trial by jury as to

all counts so triable.



                                       Respectfully submitted,

                                       RENSIN & ROSENSTEIN, LLP

                                       /s/__________________________
                                       DARRAGH L. INMAN (27163)
                                       Rensin & Rosenstein, LLP
                                       6200 Baltimore Avenue Ste.400
                                       Riverdale, Maryland 20737
                                       (301) 864-4200
                                       inman@r-rlaw.com
